
	
		II
		110th CONGRESS
		1st Session
		S. 2066
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To establish nutrition and physical education standards
		  for schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Back to School: Improving
			 Standards for Nutrition and Physical Education in Schools Act of
			 2007.
		2.Findings
			(1)National data
			 show that 1 out of every 3 children and youth, or about 25,000,000 children and
			 youth, in the United States are overweight or obese. There is clear evidence
			 that this epidemic of excess weight and obesity is due to excessive dietary
			 intake and sedentary activity.
			(2)The foods served
			 in the school lunch program established under the Richard B. Russell National
			 School Lunch Act and the school breakfast program established by section 4 of
			 the Child Nutrition Act of 1966 are required to meet Federal nutrition
			 guidelines and comply with the Dietary Guidelines for Americans. Competitive
			 foods and beverages, purchased by children and youth outside of the federally
			 reimbursed school lunch and breakfast programs, are only required to meet
			 limited nutrition standards pertaining to foods of minimal nutritional
			 value.
			(3)The Secretary of
			 Agriculture defined the term foods of minimal nutritional value
			 for competitive foods and beverages in 1979. This definition is not consistent
			 with current scientific evidence regarding nutrition.
			(4)In response to a
			 request by Congress, the Institute of Medicine of the National Academy of
			 Sciences developed science-based nutrition standards for competitive foods and
			 beverages offered during the school day, based on the Dietary Guidelines for
			 Americans.
			(5)Because all foods
			 and beverages available on a school campus provide significant calories, they
			 should be required to meet those science-based nutrition standards.
			(6)Currently,
			 government, scientific, and public health agencies recommend guidelines
			 suggesting that school-age children and youth engage in at least 60 minutes of
			 moderate to vigorous physical activity, that is developmentally appropriate and
			 that involves a variety of activities, on most of the 7 days of the week.
			 However, more than 1/3 of children and youth do not meet
			 the recommended guidelines for physical activity. The percentages of children
			 that meet the recommended guidelines are 5 to 10 percentage points lower among
			 ethnic minorities than among whites.
			(7)The Centers for
			 Disease Control and Prevention reported that only 8 percent of elementary
			 schools, 6.4 percent of middle and junior high schools, and 5.8 percent of
			 senior high schools offered daily physical education during the school year.
			 Daily student participation in high school physical education classes dropped
			 from 42 percent in 1991 to 28 percent in 2003.
			(8)(A)Key methods of
			 improving the physical activity of children and youth are—
					(i)ensuring that classes meet national
			 standards for physical education that have been embraced by States and local
			 educational agencies; and
					(ii)ensuring that teachers are
			 adequately trained to implement those standards.
					(B)The National Association for Sport and
			 Physical Education and the Centers for Disease Control and Prevention support
			 the use of the National Standards for Physical Education as a framework that
			 can be used to design, implement, and evaluate quality physical education
			 curricula.
				(9)Physical
			 education classes for children and youth are not consistently required to meet
			 those national standards. Forty-three States allow classroom teachers, without
			 any training in physical education, to teach physical education.
			(10)Children should
			 participate in physical education classes based on standards grounded in
			 science, to ensure quality programs. Adequate and well-trained teachers are
			 needed to ensure the implementation of those quality programs.
			3.Establishing and
			 implementing nutrition standards for school foods
			(a)Definition of
			 nutrition standardsIn this section:
				(1)Established
			 nutrition standardsThe term established nutrition
			 standards means the nutrition standards for competitive foods and
			 beverages in schools described in the report of the Institute of Medicine
			 entitled Nutrition Standards for Foods in Schools: Leading the Way
			 toward Healthier Youth and dated April 25, 2007.
				(2)Nutrition
			 standardsThe term nutrition standards means the
			 nutrition standards for competitive foods and beverages in schools.
				(3)SchoolThe
			 term school means a school that participates in the reimbursable
			 school meal programs under—
					(A)the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.); or
					(B)the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1771 et seq.).
					(4)Updated
			 nutrition standardsThe term updated nutrition
			 standards means the nutrition standards used as the basis for
			 regulations promulgated under subsection (b)(4).
				(b)Foods of
			 minimal nutritional value
				(1)Proposed
			 regulations based on established nutrition standards
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Agriculture shall promulgate proposed regulations to
			 revise the definition of foods of minimal nutritional value that
			 is used to carry out this Act, the Richard B. Russell
			 National School Lunch Act, and the
			 Child Nutrition Act of 1966, to be
			 consistent with the established nutrition standards, in accordance with
			 recommendations contained in the report described in subsection (a).
					(B)ApplicationThe
			 revised definition of foods of minimal nutritional value shall
			 apply to all foods and beverages sold—
						(i)independent of
			 the reimbursable school meal programs carried out under the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1751 et seq.) and the Child Nutrition Act of
			 1966 (42 U.S.C. 1771 et seq.);
						(ii)on
			 the school campus; and
						(iii)at any time
			 during the school day.
						(2)Implementation
			 of regulations based on established nutrition standards
					(A)Effective
			 date
						(i)In
			 generalExcept as provided in clause (ii), the final regulations
			 to revise the definition as described in paragraph (1) shall take effect at the
			 beginning of the school year following the date on which the regulations are
			 finalized.
						(ii)ExceptionIf
			 the regulations are finalized on a date that is not more than 60 days before
			 the beginning of the school year, the regulations shall take effect at the
			 beginning of the following school year.
						(B)Failure to
			 promulgateIf the Secretary of Agriculture has not promulgated
			 final regulations as of the date that is 1 year after the date of enactment of
			 this Act, the proposed regulations shall be considered to be final
			 regulations.
					(3)Recommendations
			 for revised nutrition standards
					(A)StudyNot
			 later than 2 years after the date of enactment of this Act, and not less than
			 every 5 years thereafter, the Secretary of Health and Human Services in
			 collaboration with the Secretary of Agriculture shall enter into an arrangement
			 with the Institute of Medicine under which the Institute shall conduct a study
			 to develop recommendations regarding necessary updates for nutrition standards
			 to ensure that—
						(i)the
			 most current scientific knowledge (as of the date of the study) is included in
			 information used to establish the nutrition standards; and
						(ii)the nutrition
			 standards are consistent with the current Dietary Guidelines for Americans (as
			 of the date of the study), with specifications for different age groups and
			 other segments of the population as recommended by the Institute of
			 Medicine.
						(B)ReportThe
			 Institute of Medicine shall prepare and submit a report containing the
			 recommendations described in subparagraph (A), under each arrangement described
			 in subsection (a), to the Secretary of Health and Human Services, the Secretary
			 of Agriculture, appropriate committees of Congress, and the general
			 public.
					(4)Regulations
			 based on updated nutrition standardsNot later than 3 months
			 after receiving a report under paragraph (3), the Secretary of Agriculture
			 shall promulgate regulations to revise the definition described in paragraph
			 (1)(A), taking into consideration the recommendations for nutrition standards
			 contained in the report. The revised definition shall apply to all foods and
			 beverages described in paragraph (1)(B).
				(5)UseThe
			 Secretary of Health and Human Services and the Secretary of Agriculture shall
			 take into consideration the established nutrition standards or updated
			 nutrition standards, as appropriate, during the proposal and issuance of any
			 regulation for any Federal program that provides or subsidizes foods or
			 beverages.
				(c)Task force To
			 establish a user friendly identification system for foods and beverages that
			 meet nutrition standards
				(1)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services (referred to in this
			 subsection as the Secretary), after consultation with the
			 Secretary of Agriculture, shall establish the Nutrition Standards in Schools
			 Task Force (referred to in this subsection as the Task Force) to
			 assist in establishing a user friendly identification system for identifying
			 foods and beverages that meet the established nutrition standards or updated
			 nutrition standards, as appropriate.
				(2)Membership
					(A)CompositionThe
			 Task Force shall be composed of—
						(i)a
			 representative of the Department of Health and Human Services;
						(ii)a
			 representative of the Department of Agriculture;
						(iii)a
			 representative of the Department of Education;
						(iv)a
			 representative of the food and beverage industry, appointed by the
			 Secretary;
						(v)a
			 representative of public school administrators and food service operators,
			 appointed by the Secretary;
						(vi)a
			 representative of parent organizations, appointed by the Secretary;
						(vii)a
			 representative of public health and nutrition advocacy organizations, appointed
			 by the Secretary; and
						(viii)other members
			 as determined appropriate by the Secretary.
						(B)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Task Force. Any vacancy in the Task Force shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
					(C)ChairpersonThe
			 Secretary or the Secretary's designee shall serve as the chairperson of the
			 Task Force.
					(3)DutiesThe
			 Task Force shall—
					(A)make
			 recommendations to the Secretary concerning guidelines for the user friendly
			 identification system described in paragraph (1);
					(B)after the
			 Secretary issues guidelines for such a system, coordinate and facilitate the
			 development of the system;
					(C)report the
			 guidelines for such a system to representatives from—
						(i)education and
			 child development groups;
						(ii)parents and
			 parent organizations;
						(iii)school boards
			 and local education agencies;
						(iv)State
			 agencies;
						(v)Federal
			 agencies;
						(vi)public health
			 organizations;
						(vii)nutrition
			 advocacy organizations; and
						(viii)food and
			 beverage producers and vendors;
						(D)recommend to the
			 Secretary an evaluation plan for monitoring the implementation of the
			 system.
					(4)Personnel
					(A)Travel
			 expensesThe members of the Task Force shall not receive
			 compensation for the performance of services for the Task Force, but shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Task Force. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the Task Force.
					(B)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Task Force without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(5)Permanent
			 committeeSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Task Force.
				(d)Training school
			 food service personnel To implement nutrition standards
				(1)GrantsThe
			 Secretary of Agriculture (referred to in this subsection as the
			 Secretary) shall make grants to eligible entities to train food
			 service and other appropriate school personnel to provide the personnel with
			 the knowledge and skills necessary to implement the established nutrition
			 standards or updated nutrition standards, as appropriate.
				(2)EligibilityTo
			 be eligible to receive a grant under this subsection, an entity shall—
					(A)be a State
			 educational agency, high-need local educational agency, or Indian tribe;
			 and
					(B)submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
					(3)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 eligible entities that serve underserved populations, including racial and
			 ethnic minority populations and low-income populations.
				(4)Use of
			 fundsAn entity that receives a grant under this subsection shall
			 use the amounts received through the grant to train personnel described in
			 paragraph (1) to implement the nutrition standards described in paragraph (1)
			 in schools.
				(5)Technical
			 assistanceThe Director of the Centers for Disease Control and
			 Prevention shall provide each entity that receives a grant under this
			 subsection with technical support—
					(A)to facilitate the
			 implementation of the nutrition standards described in paragraph (1);
			 and
					(B)to the maximum
			 extent practicable, to ensure healthy eating behaviors among children.
					(6)EvaluationNot
			 later than 2 years after the date on which a grant is awarded to an eligible
			 entity under this subsection, the entity shall submit to the Director of the
			 Centers for Disease Control and Prevention a report that describes and contains
			 an evaluation of the activities carried out with funds received through the
			 grant.
				(7)DefinitionsIn
			 this subsection:
					(A)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 2 of the Tribally Controlled College or University
			 Assistance Act of 1978 (25 U.S.C. 1801).
					(B)Local
			 educational agency; state educational agencyThe terms
			 local educational agency and State educational agency
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
					(8)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection.
				4.Establishing and
			 implementing physical education standards in schools
			(a)DefinitionsIn
			 this section, the terms Indian tribe, local educational
			 agency, and State educational agency have the meanings
			 given the terms in section 3(d)(7).
			(b)Physical
			 education standards in schoolsThe Secretary of Health and Human
			 Services, acting through the Director of the Centers for Disease Control and
			 Prevention (referred to in this section as the Secretary), in
			 collaboration with the Secretary of Education, shall ensure that local
			 educational agencies that receive Federal funds establish and implement
			 policies to ensure that students participate in physical education programs
			 that meet standards for physical activity issued by the Secretary, based on
			 standards recommended by the National Association for Sport and Physical
			 Education.
			(c)Grants for
			 training
				(1)GrantsThe
			 Secretary shall award grants on a competitive basis to eligible entities to
			 support activities that provide teacher training, and provide the support
			 needed, to implement physical education programs that meet the standards
			 described in subsection (b).
				(2)EligibilityTo
			 be eligible to receive a grant under this subsection, an entity shall be a
			 State educational agency, high-need local educational agency, or Indian
			 tribe.
				(3)ApplicationsTo
			 be eligible to receive a grant under this subsection, an entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 agreements, assurances, and other information as the Secretary may
			 require.
				(4)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 eligible entities submitting applications proposing to provide training and
			 support for programs for students from populations at high risk for sedentary
			 activity, including racial and ethnic minority populations and low-income
			 populations.
				(5)Use of
			 fundsAn entity that receives a grant under this subsection shall
			 use the amounts received through the grant to provide the training and support
			 described in paragraph (1).
				(6)EvaluationNot
			 later than 3 years after the date on which a grant is awarded to an eligible
			 entity under this subsection, the entity shall submit to the Secretary a report
			 that describes the activities carried out with funds received through the grant
			 and the effectiveness of such activities in ensuring students meet the
			 standards described in subsection (b).
				(d)Carol M. White
			 physical education program
				(1)Required
			 standardsSection 5503 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7216b) is amended—
					(A)in subsection
			 (a), by striking grants and inserting grants and
			 contracts; and
					(B)in subsection
			 (b)—
						(i)by
			 redesignating paragraphs (1) through (6) as subparagraphs (A) through (F);
			 and
						(ii)by
			 striking subpart may provide and inserting “subpart—
							
								(1)shall, not later
				than 2 years after the date of enactment of the Back to School: Improving
				Standards for Nutrition and Physical Education in Schools Act of 2007, meet
				standards for physical activity, as issued by the Secretary of Health and Human
				Services, based on standards recommended by the National Association for Sport
				and Physical Education; and
								(2)may
				provide
								.
						(2)EvaluationSection
			 5505 of such Act (20 U.S.C. 7261d) is amended—
					(A)in subsection
			 (b), by striking grant and inserting grant or
			 contract; and
					(B)by adding at the
			 end the following:
						
							(c)EvaluationNot
				later than 2 years after the date on which a grant or contract is awarded to an
				eligible entity under this subpart, the entity shall submit to the Secretary a
				report that describes the activities carried out with the funds received
				through the grant or contract and the effectiveness of such activities in
				meeting the standards described in section
				5503(b)(1).
							.
					(3)PrioritySection
			 5506(b) of such Act (20 U.S.C. 7261e(b)) is amended—
					(A)in the subsection
			 header, by striking Proportionality.— and inserting
			 Awards.— ;
					(B)by inserting
			 before To the extent the following:
						
							(1)Proportionality
							;
					(C)by striking
			 grants and inserting grants and contracts;
			 and
					(D)by adding at the
			 end the following:
						
							(2)PriorityIn
				awarding grants and contracts under this subpart, the Secretary shall give
				priority to eligible entities submitting applications proposing to carry out
				programs for students from populations at high risk for sedentary activity,
				including racial and ethnic minority populations and low-income
				populations.
							.
					
